DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyodoh et al. (US 8,414,635).
Regarding claim 16, Hyodoh teaches a delivery system for an expandable element (FIG 25), the delivery system comprising: a connector (Luer connection, col. 55, lines 2-3) having a connector lumen (FIG 26 shows 99 having a lumen, the Luer connection being proximal part of 99 would also have a lumen); an outer shaft hub (Where 99 connects to 204); an elongated outer shaft (99) fixedly coupled to the outer shaft hub (via luer connection, col. 55, lines 2-3), the outer shaft hub being fixedly coupled to the connector (The luer connection and hub are connected), wherein the elongated outer shaft includes an outer shaft lumen (within 40); an expandable element (160, FIGs 8-13) carried within a distal portion of the elongated outer shaft (the delivery system is introduced through an introducer sheath (99), therefore the expandable element must be carried by and pass through the distal portion of 99 to access the surgical site, col.  41, lines 57-61, col. 53, lines 15-21, col. 54, lines 63-67.  Hyodoh also teaches that 99 may be used to recapture the stent within, col. 45, lines 62-67) and configured for delivery for a temporary period to a target location within a human Page 4 of 19Serial No. 15/947,691patient (Due to the recapturability of the stent, it is interpreted as being configured for temporary delivery), the expandable element comprising a radially self-expanding cylindrical frame having struts (col. 8, lines 26-34) and barbs (74) carried by the struts (FIG 59), the struts being joined together at a proximal end of the frame (FIGS 8-10 show the struts are joined together and connected via mechanical constraint at the proximal end of the stent),the barbs being circumferentially spaced apart from each other along a circumference formed by the struts and extending radially in a deployed state of the expandable element to penetrate a portion of a body lumen (col. 48, lines 46-67), the barbs being distributed along a length of the frame between a proximal end and a distal end of the expandable element (The barbs are positioned at at least some length of the expandable elements between its proximal and distal end); a stabilizing wire (174, FIG 13) slideably disposed within the outer shaft lumen and extending through an opening in the connector (the stabilizing wire is delivered through the device along with the expandable element and therefore will also be slidable), wherein a distal portion of the stabilizing wire is fixedly coupled by a weld or a clamp to the proximal end of the expandable element (col. 58, lines 57-64 disclose the wire being welded to the distal end of the expandable element and therefore it is fixedly coupled to the proximal end because the distal and proximal ends of the expandable member are mechanically connected and do to separate during normal use of the device); and an elongated inner shaft (22, FIGs 25-26) slideably disposed within the outer shaft lumen and extending through the expandable element (FIG 26), wherein the stabilizing wire and the expandable element are slideable together with respect to the elongated outer shaft and the elongated inner shaft (connected at weld and will therefore slide together).
Regarding claim 18, Hyodoh teaches the delivery system of Claim 16, wherein the expandable element, a portion of the expandable element, the barbs, a portion of the barbs, a portion of each of the barbs, or a combination thereof are biodegradable (abstract, lines 5-6).
Regarding claim 19, Hyodoh teaches the delivery system of Claim 16, wherein the stabilizing wire is configured to maintain a position of the expandable element at the target location within the patient during therapy (col. 58, line 67, “held steady”).  
Regarding claim 20, Hyodoh teaches teaches the delivery system of Claim 16, wherein the stabilizing wire is configured to maintain a position of the expandable element while the elongated outer shaft, the elongated inner shaft, a different shaft, or a combination thereof is positioned within the human patient (col. 58, line 66-col. 59, line 4, removable with sheath/shaft, col. 58, lines 54-56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jantzen et al. (US 2012/0016454 A1) in view of Hyodoh et al. (US 8,414,635).
Regarding claim 1, Jantzen teaches a stent system, the system comprising: a connector (304) having a connector lumen (hollow area of 304 can be considered a lumen); an elongated outer shaft (301) fixedly coupled to an outer shaft hub (383), the outer shaft hub being fixedly coupled to the connector (FIG 12a), the outer shaft having an outer shaft lumen (fig. 12c, lumen containing 340’ and 340”); an elongated pusher shaft (340’, 340”) slideably disposed within the outer shaft lumen and the connector lumen (Paragraph [0040]) and fixedly coupled to a pusher shaft hub (342’), the pusher shaft having a first pusher shaft lumen and a second pusher shaft lumen (fig. 12c, lumens holding 352’ and 352”), each of the first pusher shaft lumen and the second pusher shaft lumen extending from a proximalmost end of the pusher shaft to a distalmost end of the pusher shaft (Each of lumens 352’, 352’’ extend to the distal end of the shaft, FIG 12c, and to the proximal end of the shaft in order to translate a pushing force, therefore meeting the limitation of the claim); an elongated inner shaft (352’) slideably disposed within the first pusher shaft lumen and having an inner lumen (see transition from fig. 13 to fig. 15).  
Jantzen fails to specifically teach a stabilizing wire slideably disposed within the second pusher shaft lumen; a stent comprising barbs, wherein the stabilizing wire is fixedly coupled by a weld or a clamp to a proximal end of the stent, such that the stabilizing wire and the stent are configured to remain coupled together as the stabilizing wire slides with respect to the elongated outer shaft and the stent self-expands to a deployed state with the barbs extending radially outward to penetrate a portion of the body lumen for a temporary period upon delivery to a target location within a human. 
However, Hyodoh teaches a self-expanding stent system (abstract) with a common stent comprising barbs (74) and a stabilizing wire (174) fixedly coupled by a weld (col. 58, lines 57-64).  The barbs advantageously allows for better anchoring of the stent while still allowing disengagement for repositioning or retrieval (col. 48, lines 46-67).  The stabilizing wire fixed to the stent also allows for repositioning or retrieval of the stent (col. 58, line 57-col. 59, line 4).  Enhancing a particular device (stent) was made part of the ordinary capabilities of one skill in art based upon the teaching of such improvement in Hyodoh. 
Accordingly, one of ordinary skill in the art would have been capable of applying this known improvement technique in the same manner to the prior art stent of Jantzen and the results would have been predictable to one of ordinary skill in art, namely, one skill in the art would have readily recognized that the addition of disengageble barbs would positively better anchor the stent while still allowing repositioning/removal of the stent with minimal vessel wall damage (col. 5, lines 6-10, col. 48, lines 46-67).  Additionally, one skill in the art would have readily recognized that the addition of a stabilizing wire would positively allow repositioning/removal of the stent and allowing the stent to be more precisely positioned (col. 5, lines 6-10, col. 9, lines 55-61, col. 58, lines 57-64).
Regarding claim 4, Jantzen/Hyodoh disclose the invention substantially as claimed, as set forth above for claim 1. Jantzen further discloses wherein the inner lumen is partially sheathed by the inner shaft (fig. 12c).  
Regarding claim 5, Jantzen/Hyodoh disclose the invention substantially as claimed, as set forth above for claim 1. Jantzen further discloses wherein the second pusher shaft lumen is partially sheathed by a portion of the pusher shaft (fig. 12c).  
Regarding claim 6, Jantzen/Hyodoh disclose the invention substantially as claimed, as set forth above for claim 1. Jantzen further discloses, wherein the stent comprises: a radially expandable cylindrical frame having struts (fig. 15); and the barbs carried by the struts (74, col. 48, lines 46-67, Hyodoh).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jantzen in view of Hyodoh as applied to claim 1 above, and further in view of Euteneuer et al. (US 5,445,646).
Regarding claim 4, Jantzen/Hyodoh disclose the invention substantially as claimed, as set forth above for claim 1.
Jantzen fails to teach further comprising a balloon slideably disposed within the inner lumen (Jantzen recites that the stent is self-expanding or the stent is balloon expandable [0023], but does not specifically teach a self-expanding stent; as disclosed in claim 1, along with a balloon).  
However, Euteneuer teaches a system with a common self-expanding stent and a balloon.  The balloon used to seat the stent in the vessel after self-expanding (abstract), and further teaches it is well known in the art to use a balloon with a self-expanding stent (col. 9, lines 48-51).  
Therefore, oe skilled in the art would have readily recognized that providing Jantzen/Hyodoh with the balloon of Euteneuer would provide enhanced seating of the stent by pressing the stent into the vessel wall with the balloon, thereby positively preventing unwanted movement of the stent. 
Claim(s) 7-10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluck (US 2012/0101560) in view of Hektner et al. (US 2004/0064093).
Regarding claim 7, Kluck teaches a system for delivering, deploying, and recapturing a stent within a body lumen of a patient, the system comprising: the stent (14); an elongated outer shaft (16) configured to sheath at least a zone of the stent (fig. 2); an outer shaft hub (32) configured to proximally retract and/or distally advance the outer shaft, an elongated pusher shaft (12) configured to distally advance the stent, the stent being fixedly coupled to the elongated pusher shaft (fig. 2, paragraph [0033] of Kluck states that the stent has a fixed connection with the guide wire at 22, even though it does say it is releasable that does not negate the fact that it is fixed); and a pusher shaft hub (28) configured to proximally retract and/or distally advance the pusher shaft such that the pusher shaft and the stent are slideable together with respect to the elongated out shaft (connected at connection point 22 and will therefore slide together), wherein the stent is self-expanding (abstract, line 1) configured to transform between a low-profile delivery state (fig. 2), and an expanded deployed state (fig. 3) for a temporary period (abstract lines 10-12).  
Kluck fails to teach wherein, in the deployed state, a plurality barbs carried by one or more struts extend radially outwardly away from the struts and are configured to penetrate a first portion of the body lumen.  Kluck teaches delivering a drug to a vessel wall using a stent [0044].
However, Hektner teaches a stent for delivering a drug to vessel wall using a stent.  The stent including a plurality barbs carried by one or more struts extend radially outwardly away from the struts and are configured to penetrate a first portion of the body lumen [0002].  The barbs allowing for targeted delivery of the drug to a vessel and allowing the drug to remain at the targeted location longer and more effectively [0005].  Kluck discloses a stent upon which the barbs can be seen as an improvement.  Thus, the manner of enhancing a particular device (stent) was made part of ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Hektner.  Accordingly, at the time of invention one of ordinary skill in the art would have recognized that the barbs would positively allow for targeted delivery of the drug to a vessel and allowing the drug to remain at the targeted location longer and more effectively [0005].
Regarding claims 8, Kluck/Hektner disclose the invention substantially as claimed, as set forth above for claim 7. Kluck further discloses an elongated inner shaft (16a) configured to position a guidewire within the body lumen (the inner shaft 16a is hollow and fully capable of receiving a guidewire), the inner shaft having a partially enclosed inner shaft lumen partially configured to release the guidewire (fig. 4).
Regarding claims 9, Kluck/Hektner disclose the invention substantially as claimed, as set forth above for claim 8. Kluck further discloses the guidewire is configured to be released to remove a first catheter from the system and insert a second catheter into the system [0044]
Regarding claims 10, Kluck/Hektner disclose the invention substantially as claimed, as set forth above for claim 7. Kluck further discloses a balloon configured to expand when positioned within a lumen of the stent [0044].
Regarding claims 12, Kluck/Hektner disclose the invention substantially as claimed, as set forth above for claim 7. Kluck further discloses the pusher shaft is configured to prevent the stent from advancing proximally while the stent is transitioned from the delivery state to the deployed state (The stent is capable of being deployed by holding shaft 12 in place and pulling back sheath 16. Shaft 12 is directly connected to 12 and so when held in place prevents the stent from advancing).  
Regarding claims 14, Kluck/Hektner disclose the invention substantially as claimed, as set forth above for claim. The device as modified further discloses wherein the stent is further configured to transform from the deployed state to a low-profile removal state, and in the removal state, the plurality of barbs retract inwardly toward the struts ([0045], Hektner, deflating will cause the barb to retract/move inwardly, therefore as the struts of Kluck retract inwardly, the barbs on the struts will follow and also retract inwardly toward the struts), and the outer shaft is configured to resheath the stent (figs. 5a-5e).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluck/Hektner as applied to claim 7 above, and further in view of Eidenschink et al. (US 6,113,579).
Regarding claims 11, Kluck/Hektner disclose the invention substantially as claimed, as set forth above for claim 7. 
Kluck fails to teach a strain relief element configured to prevent a first of the outer shaft from collapsing upon a second portion of the outer shaft.-43- Attorney Docket No. 097529-0021 Kluck teaches placement through vasculature.
However, Eidenschink teaches a system with a strain relief that prevents kinking and improves pushability (col. 7, lines 63-66) when navigating tortuous vasculature.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention based upon the teaching of Eidenschink to apply the known improvement of adding a strain relief element, to yield the predictable result of preventing kinks and improving pushability when navigating tortuous vasculature.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007). 
Response to Arguments
Regarding claim 1, applicant argues on pages 8-9 that Hyodoh fails to teach “each of the first pusher shaft lumen and the second pusher shaft lumen extending from a proximalmost end of the pusher shaft to the distalmost end of the pusher shaft” as required by the amendment to the claim. This argument is persuasive and the rejection of claim 1 under 35 USC 103 in view of Hyodoh is withdrawn. Applicant has not provided any arguments regarding the rejection of claim 1 in view of Jantzen/Hyodoh, therefore the rejection is maintained.
As to claim 7, the applicant argues on pages 9-16 that the combination of Kluck and Hektner renders Kluck unsatisfactory for its intended purpose, teaches away, and changes the principle of operation.  The applicant stating that the intended purpose of the system of Kluck is avoid tearing the interior of vessel wall or penetrating a vessel upon retraction.  The examiner disagrees.  The addition of barbs to Kluck does not change the principle of the Kluck reference (can still be retracted when sheathed, the sheathed stent will avoid tearing or penetration upon retraction).  The examiner emphasizes the penetration for treatment is not the same as tearing tissue during removal causing damage.  While Kluck does disclose the avoiding “unwanted tears”, the prevention of the tears is made by the use of sheath 16, not by the structure of the stent.  Sheath 16 causes the collapse of the stent which is then placed with the sheath 16 [0038].  The sheath now covered, will prevent unwanted tears.  Hektner et al. also discloses a sheath, and further discloses that the device can be retracted within the sheath [0045].  Furthermore, the penetration of with spikes/bards are not considered unwanted (not tears) since they provide the benefit of local drug delivery [0005] and are made during delivery not during retraction (emphasis added, stent will be covered by sheath during retraction and therefore cannot tear or puncture with sheathed and retracted).  The examiner maintains the rejection of Kluck US 2012/0101560 A1 in view of Hektner et al. US 2004/0064093 et al. (Hektner).
Applicant's arguments, see pages 16-18, with respect to the rejection of claim 16 have been fully considered but they are not persuasive. Applicant argues that Hyodoh fails to teach struts which are joined together at a proximal end of the frame. Examiner respectfully disagrees because FIG 13 shows both ends of the frame have struts joined together at 166 and at 170. Further, applicant argues that the barbs are not distributed along a length of the frame between a proximal end and a distal end. Examiner disagrees because the barbs are located on the frame and therefore are located at some position between the proximal and distal end.
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/Primary Examiner, Art Unit 3771